The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “the door” lacks antecedent basis in the claim. It will be assumed the claim was intended to depend from claim 11 rather than claim 1.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7, 11, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Salter et al (US 11,083,650, or corresponding US 2019/0183697). Cited passages refer to the Patent. 
Salter shows a ramp system for a vehicle, the ramp system comprising:
a ramp extension and storage mechanism (not separately identified but inherent from col. 3:32-40 and col. 6:33-37) configured to extend and store a ramp 50 from and into the vehicle, the ramp being configured to enable a user 52 who boards and exits the vehicle to move;
an image capturing device 60 (col. 4:19-23) configured to capture an image of a situation outside the vehicle;
a proximity sensor 62 configured to detect a fact that a detection target 66 is approaching (col. 4:28-50); and
a control device 54 configured to, when the vehicle is stopped at a predetermined place, control the ramp extension and storage mechanism such that the ramp extension and storage mechanism extends the ramp in a case where it is confirmed, using the image capturing device, that the user exists outside the vehicle and the proximity sensor detects the fact that the detection target is approaching (col. 5:22 to col. 7:21).
Re claim 6, the detection target is a belonging (“mobile device”, i.e., cell phone) of the user. This also applies to claim 14.
Re claim 7, at least the proximity sensor positioned at the rear of the vehicle is at least partially blocked by the open door 36, as seen in Fig. 2. Note that the claim does define any particular degree of blockage of the sensor. Further, the terminology used in the claim is not described in the written specification. Thus, nothing precludes the examiner’s interpretation. This also applies to claim 17
Re claim 11, the vehicle includes a door 34, 36, or 38.
Re claim 16, the proximity sensor “comprises” a single proximity sensor, as broadly claimed. Even though there are multiple sensors 62 on the vehicle, each sensor is a discrete or “single” sensor. Note that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al in view of Ihlenburg et al (US 2014/0207344).
Re claims 2 and 12, Salter does not disclose that the control device is configured to, when it is confirmed, using the image capturing device, that the user is pointing the detection target at the proximity sensor, control the ramp extension and storage mechanism such that the ramp extension and storage mechanism extends the ramp.
Re claims 4 and 5, Salter does not disclose that the detection target is a body part, such as a hand, of the user.
Ihlenburg discloses a vehicle hatch control system, wherein an image capturing device (e.g., camera) can be used as a gesture recognition system to confirm that a user is pointing a body part, such as a hand or finger, to indicate the user’s desire to open a door, hatch or decklid of the vehicle, and wherein the control system, upon such confirmation, actuates a corresponding opening mechanism to open the desired vehicle component (see at least par. [0051]).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the apparatus of Salter by configuring the control device to confirm, using the image capturing device, that the user was pointing the detection target (i.e., the user’s hand) at the proximity sensor, and control the ramp extension and storage mechanism accordingly to extend the ramp, as suggested by Ihlenburg, as an effective means of operating the ramp in the event the proximity sensor did not detect the approach of the detection target.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al in view of Jones et al (US 202/0157875).
Salter does not disclose a remote device configured to transmit an extension instruction signal used for instructing the ramp to be extended, wherein the control device is configured to, upon receiving the extension instruction signal from the remote device, control the ramp extension and storage mechanism such that the ramp extension and storage mechanism extends the ramp regardless of a detection result of the proximity sensor.
Jones shows a door opening system wherein a user in a wheelchair may utilize a remote device 10 to transmit a signal to a control device 420 to indicate the user’s desire to open a door, and wherein the control device, upon receipt of such signal, controls a door operating apparatus 200 to open the door (par. [0030].
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the apparatus of Salter by providing a remote device configured to transmit an extension instruction signal used for instructing the ramp to be extended, wherein the control device was configured to, upon receiving the extension instruction signal from the remote device, control the ramp extension and storage mechanism such that the ramp extension and storage mechanism extended the ramp, as suggested by Jones, to provide a convenient means for a wheelchair user to gain access to a desired area. One of ordinary skill would clearly recognize that the system of Jones could be readily adapted to a ramp on a vehicle. Furthermore, it would have been obvious to have used the operating system of Jones as a back-up to the proximity sensor so that the ramp could be extended regardless of the detection result of the proximity sensor.

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al in view of Matsuoka et al (US 10,493,893 or corresponding US 2019/0193620, both previously cited).
Salter does not disclose the vehicle to be an autonomously driving vehicle.
Matsuoka shows an autonomously driving vehicle (col. 3:3-5) having an automated ramp extension and storage mechanism 80 for extending a ramp 87 to enable a wheelchair-bound user to enter or exit the vehicle.
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the apparatus of Salter by configuring the vehicle as an autonomously driving vehicle, as shown by Matsuoka, as it is well-known to utilize such a vehicle for picking up wheelchair-bound or otherwise incapacitated passengers unable to drive themselves, and would preclude the utilization of a paid driver to do so.
Re claim 19, when modified as above such that the vehicle was autonomously driven, it would have been a simple design expediency to utilize such a vehicle to pick up or drop off the passenger(s) at a predetermined place comprised of a specified stop along a prescribed transit route (e.g., a bus stop or similar mass transit station) and/or upon advance request of such passenger(s) at a particular address (e.g., as in a ride-sharing service), as clearly an autonomously driven vehicle would be ideally utilized for such a purpose. Further, as claim 19 does not require the vehicle to necessarily be autonomously driven, it is further noted that an operator-driven vehicle could also obviously be utilized for this purpose.

Claims 8-10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive. Applicant asserts that Salter does not disclose the limitation of the control device being configured to control the ramp extension and storage mechanism in the manner set forth in the claims “when the vehicle is stopped at a predetermined place”, alleging that Salter is silent with respect to a device capable of determining a position of the vehicle. Applicant asserts that Salter only tracks a location of the user and does not determine a location (predetermined place) where the vehicle is stopped. This is not persuasive. First, the claim does not require the predetermined place to be determined by any particular device or at any particular time in or any particular manner. Salter discloses at col. 5:38-45 that the proximity sensors 68 of the vehicle and the mobile device 66 of the user communicate with each other via the transceiver 58 in various ways “as described above”. One such way is described at col. 4:28-44, wherein the mobile device, by receiving the signals from the proximity sensor(s), determines its position relative to the vehicle or the vehicle (specifically, computer 54 thereof) triangulates the location of the mobile device relative to the vehicle. Thus, the location of the vehicle is known to the user (or at least to the mobile device thereof) in order to guide the user to the vehicle. As soon as that location is determined, it becomes a “predetermined position”. Again, there is nothing in the claim language that requires the predetermined place to be a specific address requested by the user or a stop on a predetermined route, such as a bus stop or transit station. For example, the location (predetermined place) could simply be the last place at which the vehicle was parked by the user, and the user may need assistance finding the vehicle at such a predetermined place. Applicant’s argument is beyond the scope of the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues the 103 rejections by alleging that the examiner failed to apply the secondary references in a manner sufficient to cure the deficiencies of Salter (i.e., did not properly apply the Graham v. Deere obviousness analysis). This too is unpersuasive. First, the examiner stands by the obviousness analysis applied and concedes nothing to applicant’s assertion. Further, applicant’s assertion is merely a generic, conclusory statement which in no way provides any evidence, specific reasoning or otherwise identifies any alleged deficiency in the examiner’s position. As such, these rejections are treated as being uncontested.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

9/13/22